Citation Nr: 1546472	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-23 127	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
 
1.  Entitlement to service connection for autoimmune deficiency.  
 
2.  Entitlement to service connection for chronic prostatitis.
 
3.  Entitlement to rating higher than 20 percent for ankylosing spondylitis.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1982 to February 1990.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
In August 2015, a video hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.
 
The Veteran's representative is shown to be attempting to raise the issue of entitlement to service connection for a cervical spine disability.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
 
FINDINGS OF FACT
 
1.  During the August 2015 hearing, the Veteran withdrew from appellate consideration the claim for entitlement to service connection for autoimmune deficiency.
 
2.  Chronic prostatitis is as likely as not attributable to service.  
 
3.  Ankylosing spondylitis of the lumbar spine is neither manifested by forward flexion of the thoracolumbar spine that is 30 degrees or less, nor is there favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of the appeal of entitlement to service connection for autoimmune deficiency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2.  With resolution of reasonable doubt in the Veteran's favor, chronic prostatitis was incurred inservice.  38 U.S.C.A. §§ 1110, 5103 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).
 
3.  The criteria for a rating higher than 20 percent for ankylosing spondylitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5240 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of  2000 (VCAA) 
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Autoimmune deficiency 
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id.  Withdrawal may be made by the appellant.  Id.  
 
During the August 2015 hearing, the Veteran withdrew from appellate consideration his claim of entitlement to service connection for an autoimmune deficiency.  In light of his statements, the Board finds that the appellant has withdrawn the claim on appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issue of entitlement to service connection for autoimmune deficiency.  Accordingly, the Board does not have jurisdiction to review the issue, and the appeal is dismissed.
 
Service Connection

The Veteran appeals the denial of entitlement to service connection for chronic prostatitis.  He claims that his prostate symptoms started in August 1983.  According to the Veteran, all the symptoms of prostatitis were present during service but were improperly diagnosed.  In November 2010, his wife stated that the Veteran began to have problems with prostate infections and erectile disorders before the birth of their second child in 1984.  During his August 2015 hearing, the Veteran reported that he sought treatment for prostate problems within six months after separation.  
 
In August 2012, private examiner, Dr. K noted that the Veteran had a long history of problems with chronic prostatitis and that he had the problem for 25 years.  Dr. K stated that the Veteran's first episode of prostatitis was either in 1986 or 1988.  

In August 2015, Dr. K again stated that the Veteran had long history of chronic prostatitis which began in October 1986 while he was in the armed service, and that he has had a continual problem over the past 29 years which was the same disease process.  He opined that that the chronic prostatitis is definitely at least as likely as not [sic] related to his original condition.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
 
After weighing the evidence, the Board finds in favor of the Veteran's claim.  To that end, the Veteran has been diagnosed with chronic prostatitis and credible evidence has been provided establishing a nexus between the current diagnosis and service.  Although chronic prostatitis was not formally diagnosed in service, the Veteran has presented lay evidence of prostate problems occurring contemporaneously with service.  He is competent to report such problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has presented credible statements to include testimony that his problems manifested in service and has continued since that time.  Dr. K has also provided a medical link between the Veteran's current diagnosis and service.  
 
In light of the Veteran's credible lay statements, the statements of his wife, and the medical opinions of Dr. K, the Board finds that the evidence supports a grant of entitlement to service connection for chronic prostatitis.  Accordingly, resolving reasonable doubt in his favor, service connection for chronic prostatitis is granted.  
 
Ratings
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 .
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 .
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
The Veteran appeals the denial of a rating higher than 20 percent for ankylosing spondylitis.  His disability is evaluated under Diagnostic Code 5003-5240.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5240 addresses ankylosing spondylitis.  
 
Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
 
A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 
 
Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Based on the evidence presented, the Board finds no basis for assigning a rating higher than 20 percent for the Veteran's lumbar spine disability.  In this regard, in August 2010 the Veteran submitted a request for an increased rating for his lumbar spine disability.  He claimed that his disability had worsened and continued to affect his quality of life.  The November 2010 VA examination disclosed forward flexion of the lumbar spine to 40 degrees.  There was objective evidence of spams, as well as pain following repetitive motion but no additional loss of range of motion after three repetitions.  The March 2015 VA examination disclosed forward flexion of the lumbar spine to 50 degrees.  Thoracolumbar motion was not additionally limited following repetitive use, there was no evidence of any spasm, and no evidence of any additional loss of function or motion after three repetitions.  
 
As shown above, at most, forward flexion of the lumbar spine is shown to be limited to 40 degrees.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing forward thoracolumbar flexion to 30 degrees or less.  The Veteran is competent to report pain, physical limitations and other manifestations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his complaints of functional impairments credible.  The Board concludes, however, that the lay statements are less probative than the examination findings of skilled VA examiners.  Here, the objective medical findings by skilled professionals are more persuasive which as discussed above do not support a higher rating.
 
The Board also notes that the evidence preponderates against finding any suggestion of favorable ankylosis of the entire thoracolumbar spine.  To that end, the November 2010 and March 2015 VA examinations found no ankylosis of the spine.  To the extent that the Veteran is diagnosed with ankylosing spondylitis and he argues that this diagnosis satisfies the criteria for the next higher rating under Diagnostic Code 5240, ankylosing spondylitis is not the same as ankylosis.  In this regard, Dorland's Illustrated Medical Dictionary 1779 (31st ed. 2007) defines ankylosing spondylitis as a "form of degenerative joint disease that affects the spine."  Although the Veteran has ankylosing spondylitis that is the name of the disease, with symptoms that can progress to ankylosis, but the diagnosis, alone, does not reflect the presence of ankylosis.  For definitional purposes, ankylosis is a fixation of the joint.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  As such, the criteria for a rating higher than 20 percent are not met on this basis.
 
The Board has considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The Veteran, however, has not reported any incapacitating episodes, and more importantly, there is no clinical evidence of physician prescribed bed rest.  38 C.F.R. § 4.71a.  In light of the lack of clinical evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for an intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes is not warranted.
 
With regard to neurologic abnormalities, the Veteran is service connected for left lower extremity peripheral neuropathy associated with the ankylosing spondylitis.  No other neurologic abnormalities associated with the ankylosing spondylitis, however, have been diagnosed.  To that end, the March 2015 VA examination disclosed normal muscle strength and sensory findings.  Reflexes were also generally normal.  The Veteran did not have radicular pain and/or other signs or symptoms of radiculopathy.  It was also found that he did not have any other neurologic abnormalities or findings related to the spine.  The Board also notes that the VA examinations fail to disclose any scars related to his lumbar spine.
 
An inferred claim for a total disability rating based on individual unemployability  under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The November 2010 VA examiner found that the Veteran's lumbar spine degenerative arthritis caused pain and increased absenteeism from work.  The evidence, particularly most recently, shows no occupational impairment due to the Veteran's back disability.  To that end, the March 2015 VA examiner found that the Veteran's thoracolumbar spine disorder did not have an impact on his ability to work.  The objective and subjective evidence does not demonstrate that the Veteran is unemployable as a result of his disability.  Therefore, any inferred  claim of entitlement to individual unemployability is inapplicable in this case.
 
The discussion above reflects that the symptoms of the Veteran's ankylosing spondylitis are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
 
 
ORDER
 
The appeal of entitlement to service connection for autoimmune deficiency is dismissed.
 
Entitlement to service connection for chronic prostatitis is granted.  
 
Entitlement to a rating higher than 20 percent for ankylosing spondylitis is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


